MARKS, J.
This is an appeal from an order refusing to issue execution after five years from the entry of judgment.
Respondents have moved to dismiss the appeal on two grounds: (1) That the request for the transcript was not filed within ten days after notice of entry of the order, and, (2) because no record has been filed supporting the appeal from the order.
The order was made on July 12, 1939. Notice of its entry was served on August 1, 1939. A request for a transcript was filed on August 30, 1939, more than ten days after notice of the entry of the order.
*503A so-called clerk’s transcript was filed on October 18, 1939. Besides a copy of the judgment roll in the original action in which the judgment was rendered on July 19, 1930, there are attached thereto a notice of motion to issue execution after the lapse of five years from the entry of judgment, various affidavits in support of and in opposition to the motion, minute order denying the motion, and copies of other papers.
The transcript bears the certificate of the county clerk that the copies of the records it contains are true and correct. There is no certificate of the trial judge and no bill of exceptions. (See, rule XXIX, Rules for the Supreme Court and District Courts of Appeal.)
Under similar circumstances we have held that there is no sufficient record to permit us to review the order. (Guyot v. Cassab, 118 Cal. App. 742 [5 Pac. (2d) 912] ; Salinas v. Riverside Finance Co., 126 Cal. App. 675 [14 Pac. (2d) 1025] ; Johnson v. Johnson, 133 Cal. App. 151 [23 Pac. (2d) 780] ; Santa Ana etc. Co. v. E. Rurup Est., 23 Cal. App. (2d) 445 [73 Pac. (2d) 908] ; Mason v. Coalinga Union H. S. Dist., 31 Cal. App. (2d) 317 [87 Pac. (2d) 921], See, also, Stern & Goodman Inv. Co. v. Danziger, 206 Cal. 456 [274 Pac. 748].)
The appeal is dismissed.
Barnard, P. J., and Griffin, J., concurred.